[Cite as Abrams v. Fuerst, 2011-Ohio-1641.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                      JUDGES:
DANTE ABRAMS                                  :       Hon. W. Scott Gwin, P.J.
                        Plaintiff-Appellant   :       Hon. Julie A. Edwards, J.
                                              :       Hon. Patricia A. Delaney, J.
-vs-                                          :
                                              :
GERALD FUERST, ET AL                          :       Case No. 10-CA-146
                                              :
                  Defendants-Appellees        :
                                              :       OPINION




CHARACTER OF PROCEEDING:                          Civil appeal from the Richland County Court
                                                  of Common Pleas, Case No. 10CV1136D

JUDGMENT:                                         Affirmed




DATE OF JUDGMENT ENTRY:                           March 31, 2011




APPEARANCES:

For Plaintiff-Appellee                            For Defendant-Appellant

MARK R. GREENFIELD                                DANTE ABRAMS Pro Se
Assistant Prosecuting Attorney                    RICI
1200 Ontario Street                               1001 Olivesburg Road
Cleveland, OH 44113                               Box 8107
                                                  Mansfield, OH 44901
[Cite as Abrams v. Fuerst, 2011-Ohio-1641.]


Gwin, P.J.

        {¶1}    Plaintiff-appellant Dante Abrams appeals a judgment of the Court of

Common Pleas of Richland County, Ohio, entered in favor of defendant Gerald E.

Fuerst, as Clerk of Courts of Cuyahoga County Common Pleas Court.             Appellant

originally named a co-defendant Margaret Bradshaw in her capacity as Warden of the

Richland Correctional Institution, but subsequently dismissed her from the case.

Appellant assigns four errors to the trial court:

        {¶2}    “I. THE TRIAL COURT ERRED WHEN IT DECIDED THE COST BILL BY

DEFENDANT FUERST IS AN ITEMIZED COST BILL THAT SATISFIES STATUTE.

        {¶3}    “II. THE TRIAL COURT ERRED WHEN IT GRANTED DEFENDANT

FUERST HIS JUDGMENT ON THE PLEADINGS.

        {¶4}    “III. THE TRIAL COURT ERRED WHEN THE PLAINTIFF’S MOTION FOR

LEAVE TO FILE A MOTION FOR SUMMARY JUDGMENT WAS DENIED AS MOOT.

        {¶5}    “IV. THE TRIAL COURT ERRED WHEN THE PLAINTIFF’S MOTION

FOR SUMMARY JUDGMENT WAS DENIED AS MOOT.”

        {¶6}    The trial court’s judgment was entered on the pleadings pursuant to Civ.

R. 12 (C), so the record before us is sparse.       Appellant’s complaint alleges he is

incarcerated at the Richland Correctional Institution. He was sentenced on September

10, 2002 in the Cuyahoga County Court of Common Pleas to six months incarceration,

which he completed on or about March 6, 2003. Although the complaint does not

explain, apparently appellant was subsequently incarcerated again. On December 21,

2009, appellee Clerk of Courts issued a statement of court costs of $208.00, with

$41.00 having been paid. On June 21, 2010, the Warden of the Richland Correctional
Richland County, Case No. 10-CA-146                                                     3


Institution notified appellant of the court order to pay $167.00 for court costs. The

Warden paid the bill in full from appellant’s inmate account. The complaint alleged the

cost bill was inadequate because it was not an itemized bill, and prayed for return of the

$208.00 either from appellee or from the Warden. Appellee’s answer admitted he is the

Clerk of Court and admitted appellant had been sentenced to six months incarceration.

Appellee’s answer stated he had issued the statement of court costs and forwarded the

court order to pay the obligation, but denied any impropriety or wrongdoing.

       {¶7}   Appellant subsequently filed motions for leave to file a motion for summary

judgment and for summary judgment, while about the same time, appellee filed a

motion for judgment on the pleadings. The trial court granted the motion for judgment

on the pleadings, finding there was an itemized bill. The court overruled appellant’s

motion for leave to file summary judgment finding it was moot.

                                                 I.

       {¶8}   R.C. 2949.14 requires the clerk of the common pleas court to make and

certify a complete itemized bill of the costs made in the prosecution of non-indigent

persons. In his first assignment of error, appellant argues the court erred in finding the

cost bill appellee provided was sufficiently itemized and satisfied the statute.

       {¶9}   The cost bill lists:

       {¶10} Fine $0.00;

       {¶11} Clerk’s fee $49.00;

       {¶12} Computer fees $10.00;

       {¶13} County operations $75.00;

       {¶14} Court reporter $0.00;
Richland County, Case No. 10-CA-146                                                        4


       {¶15} Reparations $0.00;

       {¶16} Cuyahoga County Sheriff’s Department $21.00;

       {¶17} Legal research $3.00;

       {¶18} Public defender $0.00; and

       {¶19} “Other” $50.00.

       {¶20} Appellant cites us to Crock Construction Company v. Stanley Miller

Construction Company, 66 Ohio St. 3d 588, 1993-Ohio-212, 613 N.E. 2d 1027, wherein

the Supreme Court held a mechanic’s lien listing “material charges” and “equipment

charges” is insufficient. The Supreme Court found the lien should contain more detail

about what materials and equipment were used.

       {¶21} The trial court found the bill sent from appellee was sufficiently itemized,

and we agree. The first assignment of error is overruled.

                                                 II.

       {¶22} In his second assignment of error, appellant argues the trial court should

not have granted appellee judgment on the pleadings.

       {¶23} In determining whether to grant judgment on the pleadings pursuant to

Civ. R. 12 (C), the trial court is required to construe the allegations in the complaint, and

all reasonable inferences to be drawn from the allegations, in favor of the non-moving

party. Whaley v. Franklin County Board of Commissioners, 92 Ohio St. 3d 574, 2001-

Ohio-1287, 752 N.E. 2d 267, citing Peterson v. Teodosio (1973), 34 Ohio St. 2d 161,

297 N.E. 2d 113. The court may dismiss the case only if it is clear that the plaintiff could

prove no set of facts in support of the claim that would entitle him or her to relief. State

ex rel. Midwest Pride IV, Inc. v. Pontious, 75 Ohio St. 3d 565, 1996-Ohio-459, 664 N.E.
Richland County, Case No. 10-CA-146                                                         5


2d 931. Our review of a court’s decision granting judgment on the pleadings is de novo.

See, e.g., State v. Sufronko (1995), 105 Ohio App. 3d 504, 644 N.E. 2d 596.

      {¶24} Because we agree with the trial court the bill was sufficiently itemized, we

agree with the trial court appellee was entitled to judgment on the pleadings.

      {¶25} The second assignment of error is overruled.

                                             III & IV.

      {¶26} In his third assignment of error, appellant urges the trial court erred in

overruling his motion for leave to file a summary judgment, finding it moot. In his fourth

assignment of error, appellant argues the trial court erred in overruling the motion for

summary judgment as moot.

      {¶27} In light of our holding in I and II, supra, we find the trial court did not err in

determining the motions were mooted by the judgment on the pleadings.

      {¶28} The third and fourth assignments of error are overruled.

      {¶29} For the foregoing reasons, the judgment of the Court of Common Pleas of

Richland County, Ohio, is affirmed.

By Gwin, P.J.,

Edwards, J., and

Delaney, J., concur

                                               _________________________________
                                               HON. W. SCOTT GWIN

                                               _________________________________
                                               HON. JULIE A. EDWARDS

                                               _________________________________
                                               HON. PATRICIA A. DELANEY

WSG:clw 0316
[Cite as Abrams v. Fuerst, 2011-Ohio-1641.]


             IN THE COURT OF APPEALS FOR RICHLAND COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT


DANTE ABRAMS                                     :
                                                 :
                           Plaintiff-Appellant   :
                                                 :
                                                 :
-vs-                                             :       JUDGMENT ENTRY
                                                 :
GERALD FUERST, ET AL                             :
                                                 :
                                                 :
                     Defendants-Appellees        :       CASE NO. 10-CA-146



        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Richland County, Ohio, is affirmed. Costs to

appellant.




                                                     _________________________________
                                                     HON. W. SCOTT GWIN

                                                     _________________________________
                                                     HON. JULIE A. EDWARDS

                                                     _________________________________
                                                     HON. PATRICIA A. DELANEY